MOTION POR REHEARING
We adhere to our original opinion that appellant did not waive the right he is here asserting. We merely add, at this point, that there is nothing in the record to suggest compliance with the statutory requirement that, in order for a waiver to be effective, it is necessary that the child and the attorney waiving the right be informed of and understand the right and the possible consequences of waiving it. Family Code, See. 51.09(2).
In our original opinion, we merely vacated the order waiving the juvenile court’s jurisdiction and transferring appellant to criminal district court for trial as an adult, without remanding the cause to juvenile court for the purpose of determining whether he should be prosecuted as an adult. This refusal to remand was based on the fact that appellant had reached his 18th birthday and that therefore, the juvenile court had lost jurisdiction. Our conclusion that appellant’s age prevented a remand to juvenile court was based on the opinion of the Texas Supreme Court in Hight v. State, 483 S.W.2d 256 (Tex.1972). The problem relating to the proper disposition of the case was disposed of in rather summary fashion by merely referring to the Hight holding. We are now convinced that the problem merits further consideration.
Prior to 1965 the statute, Article 2338-1, relating to delinquency proceedings contained no provision for “waiver of jurisdiction” by the juvenile court and certification of the child for prosecution as an adult. The result was that when a child was accused of committing one of the more serious crimes, indictment of the child was merely delayed until he became of age. Sometimes, as in Huitin v. State, 121 Tex.Cr.R. 425, 351 S.W.2d 248 (1961), the child was adjudged “delinquent” in juvenile court on the basis of some lesser offense and kept in the custody of the Texas Youth Council until he became of age and could be prosecuted for the more serious offense. At other times no proceedings whatever were had in juvenile court, and the State merely delayed filing of criminal charges until he reached the age which made him subject to prosecution as an adult. Peterson v. State, 156 Tex.Cr.R. 105, 235 S.W.2d 138 (1951).
A provision for waiver of juvenile court jurisdiction and certification of a child offender for prosecution as an adult was first added to Article 2338-1 in 1965. Acts 1965, 59th Leg., ch. 577, Sec. 2, Sec. 6 of Article 2338-1, containing the provision for transfer of jurisdiction, was again amended in 1967 (Acts 1967, 60th Leg., p. 1082, ch. 475, *650Sec. 4), and, as thus amended, it established essentially the same procedure which now appears in Sec. 54.02 of the Family Code.
Even after the 1967 amendment to Sec. 6 of former Article 2338-1, our Court of Criminal Appeals continued to approve the procedure under which a child became amenable to prosecution as an adult by merely delaying the filing of criminal charges, without an order by the juvenile court waiving its jurisdiction. Whitaker v. State, 467 S.W.2d 264 (Tex.Cr.App.1971).
At the time that cases such as Huitín, Peterson and Whitaker were decided, our Penal Code made the criminal jurisdiction of the district court dependent on age at the time of trial, rather than at the time of the commission of the offense. Tex.Pen. Code Ann. (1972), Article 30. It is clear that the legislative intent in adopting Sec. 54.02, containing the provisions for waiver of juvenile court jurisdiction in 1973, was to require a waiver of juvenile court jurisdiction in any case in which the alleged offense was committed before the offender reached age 17. That is, jurisdiction to try the child as an adult depended on age at the time the offense was committed, rather than age at the time the criminal proceedings were initiated. This intention is made manifest by the fact that Title III of the Family Code, which contains the provisions relating to delinquent children, when it was adopted in 1973, carried with it a “conforming” amendment of Article 30 of the Penal Code which provided that, with certain exceptions not here applicable, no person could be prosecuted for or convicted of any offense committed before reaching age 17 unless the juvenile court waived its jurisdiction and certified the offender for trial as an adult. Acts 1973, 63rd Leg., p. 1460, ch. 544, Sec. 2 (at p. 1484).
However, the same session of the legislature which adopted Title III of the Family Code, with its accompanying amendment of Penal Code Article 30, also adopted a new Penal Code. Sec. 8.07 of the 1973 Penal Code, on its face, adopted the same standard for criminal prosecution as that embodied in Penal Code Article 30 prior to its amendment by adoption of Title III of the Family Code. Tex.Pen.Code Ann., Sec. 8.07 (1974).
This inconsistency between Title III of the Family Code and Sec. 8.07 of the new Penal Code, both adopted in 1973, is obviously a major one.
The 1973 Penal Code passed each house of the legislatures and was signed by the governor before Title III of the Family Code. However, Title III of the Family Code, with its conforming amendment of Penal Code Article 30, became effective as of September 1, 1973, while the new Penal Code did not become effective until January 1, 1974. Clearly, from September 1, 1973, through December 31, 1973, Texas law required a waiver of jurisdiction by juvenile court as a condition precedent to criminal prosecution of any person who had committed an offense before he attained age 17. The question, then, is simply whether on January 1, 1974, when the new Penal Code became effective, the law reverted to its previous condition permitting criminal prosecution so long as, at the time of such prosecution, the child has reached his 17th birthday, without regard to whether the waiver of juvenile court jurisdiction required by the Family Code has taken place.
It must be borne in mind that the Penal Code adopted in 1973 repealed Article 30 of the prior Penal Code. But Article 30 of the old Penal Code was amended at the same session of the legislature which enacted the new Penal Code containing the repeal of Article 30. Since the new Penal Code repealed a statute which had been amended by the same session of the legislature which enacted the repealer, Sec. 3.11(c) of the Code Construction Act, Tex.Rev.Civ. Stat.Ann., Article 5429b-2 (Supp.), requires that the Amendment of Article 30 contained in Title III of the Family Code be given effect over the provision of the new Penal Code. In this connection, it is significant that Sec. 1.05(b) of the 1973 Penal *651Code expressly refers to the Code Construction Act as a guide for resolution of questions concerning the interpretation of the new Penal Code.
We conclude that the adoption of Title III of the Family Code in 1973, including the conforming amendment of Article 30 of the then existing Penal Code, had the effect of precluding criminal prosecution of a person for an offense committed prior to his 17th birthday unless such criminal proceedings rested on a waiver of jurisdiction by the juvenile court in the manner outlined in Sec. 54.02 of the Family Code.1
The problem which we face here, due to the fact that appellant has reached his 18th birthday and is, according to the literal language of the Family Code, no longer subject to juvenile court jurisdiction, was faced by the Supreme Court of the United States in Kent v. United States, 383 U.S. 541, 86 S.Ct. 1045, 16 L.Ed.2d 84 (1966). After pointing out that the hearing relating to waiver of juvenile court jurisdiction is a “critically important” proceeding determining vitally important rights of the juvenile (383 U.S. 541, 86 S.Ct. 1045, 16 L.Ed.2d at 94), the Court noted that the petitioner had reached age 21 and was no longer amenable to the jurisdiction of the juvenile court. The petitioner argued that the only proper order was the vacation of the orders in the inferior courts, but the Court said it did not consider it appropriate to grant such “drastic” relief and, instead, remanded the case to the district court for a de novo hearing on the question of jurisdiction. 383 U.S. 541, 86 S.Ct. 1045, 16 L.Ed.2d at 97.
Again, in Kemplen v. State of Maryland, 428 F.2d 169 (4 Cir. 1970), the problem was the proper disposition, by the appellate court, of a case in which the minor had become of age at the time the waiver proceedings were held to be invalid. It was decided that the proper remedy was the “. . . reconstruction in the Maryland courts, or failing that in the United States District Court, of the circumstances bearing on the waiver question and a determination nunc pro tunc or what the juvenile court judge would probably have done in light of all the information then available that might reasonably have been proffered by competent counsel.” 428 F.2d at 178.
The 1975 amendment to See. 54.02 of the Family Code, effective September 1, 1975, permits the initiation of waiver of jurisdiction proceedings in the juvenile court after the offender has reached age 18 if the juvenile court finds that, despite due diligence on the part of the state, it was not practicable to proceed in juvenile court prior to the 18th birthday of the person involved because the state did not have probable cause to proceed in juvenile court and new evidence has been found since the person’s 18th birthday or the person could not be found. Laws 1975, 64th Leg., p. 2152, ch. 693, Sec. 16 (at p. 2156). Even if the 1975 amendment could be made applicable to this case, the problem would not be resolved, since here the state timely initiated the waiver proceedings before the child’s 18th birthday, and the difficulty arises because the child became of age while his appeal from the transfer order was pending.
It cannot reasonably be concluded that the legislature intended that where the state has acted diligently and has, by the timely filing of a petition for waiver of juvenile court jurisdiction, thus affording the child offender all of the rights to which he is entitled, the offender must go free because, by the time an appellate court determines that the transfer order is, for some reason, invalid, he has become of age. This result was the one described by the Supreme Court of the United States in Kent as “drastic.” Under Texas Law, a child who commits a crime is entitled to a full due process hearing before the exclu*652sive jurisdiction of the juvenile court can be waived. That right is in no way impaired by a remand of the case to the juvenile court.
Our holding is that once the jurisdiction of the juvenile court has been timely invoked by the filing of a petition for waiver of that court’s jurisdiction and transfer of the alleged offender to the district court for prosecution as an adult, the jurisdiction of the juvenile court continues until there has been a final disposition of the question of waiver of jurisdiction, whatever be the age of such alleged offender at the time of such final disposition.
The order of the juvenile court waiving its jurisdiction over appellant and certifying him for trial as an adult is set aside and the cause is remanded to that court for further proceedings in accordance with the provisions of Sec. 54.02 of the Family Code.
In all other respects the state’s motion for rehearing is overruled.

. In 1975 the legislature amended Sec. 8.07 of the 1973 Penal Code to preclude, absent waiver of juvenile court jurisdiction, criminal prosecution based on an offense corn-mitted prior to the time the alleged offender reached age 17. Acts 1975, 64th Leg., p. 2152, ch. 693, Sec. 24 (at p. 2158), effective September 1, 1975.